THE THIRTEENTH COURT OF APPEALS

                                       13-21-00186-CV


                               Michael McCann, TDCJ #879919
                                             v.
                                  Marisol Mondragon, et al.


                                     On Appeal from the
                          156th District Court of Bee County, Texas
                           Trial Court Cause No. B-18-1570-CV-B


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

September 16, 2021